DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Carlo Ocampo on 08/17/2022.
The application has been amended as follows:
The claims as listed below have been amended as follows:

21. (Currently Amended) A method of a user device for preventing exercise devices from receiving user exercise data, the method comprising:
establishing, by the user device, a connection with an exercise device that includes a computing device and a plurality of sensors, the computing device configured to store exercise data sensed by the plurality of sensors via a first link between the computing device and the plurality of sensors;
transmitting, by the user device, a request to the exercise device, the request for the user device to directly interface with the plurality of sensors rather than interface directly interface with the computing device;
transmitting, by the user device, a command to the plurality of sensors to stop transmitting sensor data to the computing device;
establishing, by the user device, a second link with the plurality of sensors using connection parameters, the second link replacing the first link between the computing device and the plurality of sensors thereby bypassing the computing device;
receiving, by the user device, exercise data sensed by the plurality of sensors during an exercise program of the exercise device, the exercise data received by the user device via the second link without the exercise data being transmitted to the computing device for storage via the first link; and
displaying, by the user device, the received exercise data.

29. 	(Cancelled)

30. (Currently Amended) A method of an exercise device for preventing receipt of user exercise data, the method comprising:
establishing, by the exercise device, a connection with a user device, wherein the exercise device includes a computing device and a plurality of sensors, the computing device configured to store exercise data sensed by the plurality of sensors via a first link between the computing device and the plurality of sensors;
receiving, by the exercise device, a request from the user device to directly interface with the plurality of sensors rather than interface directly interface with the computing device;
receiving, by the exercise device, a command from the user device for the plurality of sensors to stop transmitting sensor data to the computing device;
establishing, by the exercise device, a second link between the user device and the plurality of sensors using connection parameters, the second link replacing the first link between the computing device and the plurality of sensors thereby bypassing the computing device; and
transmitting, by the exercise device, exercise data sensed by the plurality of sensors during an exercise program of the exercise device, the exercise data transmitted to the user device via the second link without the exercise data being transmitted to the computing device for storage via the first link.

38. (Cancelled)

39. (Currently Amended) A non-transitory computer-readable medium comprising memory with instructions encoded thereon for preventing exercise devices from receiving user exercise data, the instructions causing one or more processors to perform operations when executed, the instructions comprising instructions to:
establishing, by the user device, a connection with an exercise device that includes a computing device and a plurality of sensors, the computing device configured to store exercise data sensed by the plurality of sensors via a first link between the computing device and the plurality of sensors;
transmitting, by the user device, a request to the exercise device, the request for the user device to directly interface with the plurality of sensors rather than interface directly interface with the computing device;
transmitting, by the user device, a command to the plurality of sensors to stop transmitting sensor data to the computing device;
establishing, by the user device, a second link with the plurality of sensors using connection parameters, the second link replacing the first link between the computing device and the plurality of sensors thereby bypassing the computing device;
receiving, by the user device, exercise data sensed by the plurality of sensors during an exercise program of the exercise device, the exercise data received by the user device via the second link without the exercise data being transmitted to the computing device for storage via the first link; and
displaying, by the user device, the received exercise data.
40. (Currently Amended) An exercise device comprising:
a plurality of sensors configured to sense exercise data;
a computing device configured to store the exercise data;
a first link configured to connect the computing device to the plurality of sensors,
wherein the exercise device receives a command from a user device for the plurality of sensors to stop transmitting sensor data to the computing device and the plurality of sensors are further configured to transmit exercise data sensed during an exercise program to [[a]] the user device via a second link between the plurality of sensors and the user device without the exercise data being transmitted to the computing device for storage via the first link responsive to a request from the user device to directly interface with the plurality of sensors rather than directly interface with the computing device.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 21 – 28, 30 – 37 and 39 – 40 are allowed.
The closest prior art of record, the US Patent Application Publication No. 2017/0144025 to Abbondanza et al. discloses (¶74) the signal channel is formed between the stationary bike and the smart phone, wherein the control, such as RPM, automatic control for preselected terrain and heart rate control, will be transferred to the smart phone. Therefore, the user is able to control the stationary bike by the smart phone and to view the exercising status on the external display. 
The US Patent Application Publication No. 2018/0270289 to Root et al. discloses (¶149) blind mode that configures computer and/or sensor system such that those device forward data to a cloud destination in a manner that does not allow the user to view (and/or access, store, or handle) the forwarded data at computer and/or sensor system.
The US Patent Application Publication No. 2020/0164248 to Delaney discloses (¶43) when the user stops using the apparatus, the software detects this and transmits both the live exercise data and the stored exercise data to a remote data collection server via a communications network to which the mobile device is connected, such as a mobile telephone network. 
The US Patent Application Publication No. 2019/0008394 to Rao et al. discloses (¶37) after successful pairing, the user begins the physical workout on the fitness machine by, for example, starting the machine (e.g., starting the treadmill). During an active workout session all of the current metrics are displayed by the wearable computer. If the pause is extended (e.g., more than 1.5 minutes), the workout session ends and a workout session summary is displayed to the user. 
However, none of the prior art of record discloses or suggests, alone or in combination transmitting, by the user device, a command to the plurality of sensors to stop transmitting sensor data to the computing device; and receiving, by the user device, exercise data sensed by the plurality of sensors during an exercise program of the exercise device, the exercise data received by the user device via the second link without the exercise data being transmitted to the computing device for storage via the first link; in combination with other elements recited in the claim(s). Therefore, the claimed subject matter disclosed in the independent claim(s) as a whole is/are not taught or suggested by the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L. Parry can be reached on (571) 272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451